Citation Nr: 1228896	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).  



REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to February 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Board promulgated a decision on the issue of a higher rating for posttraumatic stress disorder, and remanded the case to the RO for additional development and adjudication of the claim for a total disability rating.  

In September 2011 decision, the Board denied a total disability rating for compensation based on individual unemployability due to service-connected disability on a schedular basis under 38 C.F.R. § 4.16(a).  The Board also remanded the case to the RO for referral of the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Such development was completed, and in an administrative review of the file in April 2012, the Director of Compensation Service determined that a total disability rating for compensation based on individual unemployability on an extraschedular basis was unwarranted.  Thereafter, the RO continued to deny the Veteran's claim and forwarded the case back to the Board for its review.  






FINDING OF FACT

The objective evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  


CONCLUSION OF LAW

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis is not shown.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16(b) (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre- and post- adjudication VCAA notice by letters, dated in October 2005, in March 2006, in November 2008, and in April 2010.  The notice included the type of evidence needed to substantiate the claim for a total disability rating for compensation based on individual unemployability.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable. 







As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the degree of disability assignable and the effective date of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The Veteran has not identified any other pertinent records, such as private medical reports, for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim of a higher rating for his service-connected posttraumatic stress disorder.  38 U.S.C.A. § 5103A(d).  




The Veteran was afforded VA examinations in November 2005, March 2006, December 2006, and March 2009.  As the reports of the VA examinations discuss the Veteran's medical and employment history and contain findings, pertinent to the question of unemployability, and supporting rationale for the opinions expressed, the examinations are adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (a medical examination is adequate, when based on consideration of the Veteran's medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one). 

Also, in accordance with 38 C.F.R. § 4.16(b), the RO referred the Veteran's claim to VA's Director of the Compensation and Pension Service for consideration of an extraschedular rating, and in April 2012, the Director found that a total disability rating for compensation based on unemployability on an extraschedular basis was not warranted.   Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria 

VA law provides that a total disability rating may be assigned, where the schedular rating is less than total, when the individual is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities or disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability must be ratable at 40 percent or more with sufficient additional disability to equal a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  
The Veteran's service-connected disabilities consist of posttraumatic stress disorder, which is rated 50 percent, and traumatic arthritis of the left ankle, which is rated 10 percent disabling.  The combined rating is 60 percent.  As determined by the Board in a September 2011 decision, the Veteran did not meet the schedular criteria for a total disability rating for compensation based on individual unemployability.  

Nevertheless, where the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  Consideration is given to the Veteran's service-connected disabilities, employment history, educational and vocation attainments, and any other applicable factor.  38 C.F.R. § 4.16(b). 

Facts and Analysis 

The record shows that the Veteran received his GED during service and was reportedly three courses short of obtaining an associate's degree.  He has limited work experience beyond his period of service, and he has been unemployed for more than 20 years.  The evidence does not show, and the Veteran has not indicated that he has made any effort to obtain gainful employment since the 1980s.  The fact that the Veteran is unemployed is not enough to grant the benefit, because the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

On VA examination in March 2006, the VA examiner noted the Veteran had severe posttraumatic stress disorder, that the Veteran had not worked full time in over 25 years, that the Veteran needed the assistance of family members to manage his affairs as the Veteran had been deemed incompetent, and that the Veteran was unable to maintain productivity or work in close proximity with others due to posttraumatic stress disorder and substance abuse.  



In December 2006, a VA examiner found the Veteran incompetent.  On VA examination in March 2009, the VA examiner concluded that the Veteran's diagnoses included posttraumatic stress disorder, which was moderate to severe, and that the Veteran would not be capable of maintaining gainful employment on account of a combination of posttraumatic stress disorder and substance abuse. 

While the Veteran's service-connected disability picture is productive of occupational impairment, the Board finds that the Veteran is not prevented from obtaining and maintaining gainful employment solely due to posttraumatic stress disorder and a left ankle disability.  Stated another way, if the Veteran's only disabilities consisted of posttraumatic stress disorder and a left ankle disability, he would be employable.  

For the Veteran to prevail on the claim for a total disability rating, nonservice-connected disabilities may not be considered.  And the record shows that the Veteran's nonservice-connected disabilities, not his service-connected disabilities, prevent the Veteran from obtaining and maintaining employment that is more than marginal, as will be shown.  

In June 2004 on VA examination, the diagnoses were chronic, prolonged alcohol dependence, polysubstance drug abuse (mostly cocaine), posttraumatic stress disorder, and a sociopathic personality disorder with several legal convictions and jail sentences.  The VA examiner stated that the Veteran's posttraumatic stress disorder was mild and added in a separate report after reviewing the entire file that the Veteran's posttraumatic stress disorder had a minor role in the evaluation and that the Veteran's lifestyle of low level social adjustment and existence was due to drug abuse and alcohol.  The same VA examiner stated that although the Veteran's cognitive functioning was fairly good, and the Veteran was competent to manage VA funds and funds in general, it was the prolonged polysubstance drug abuse, including heavy alcohol consumption and marijuana as well, that comprised his primary psychiatric diagnosis.  



In March 2006, a different VA examiner reviewed the claims file including VA progress notes, and concluded that problems with depression, anxiety, Vietnam memories, sleeplessness, and paranoia would hamper the Veteran's ability to maintain productivity, but that chronic substance abuse had played a definite role in the Veteran's marginal functioning and social isolation.  The VA examiner noted that the Veteran continued to abuse substances, and that the Veteran's social functioning had improved slightly since the last VA examination due to extended treatment for substance abuse and increased affiliation with family members.  The report clearly demonstrates the significant contribution the Veteran's substance abuse makes towards his occupational impairment.  

On VA examination in December 2006, the impact of the Veteran's substance abuse on employability becomes even more apparent.  In the diagnoses, the VA examiner assigned a higher Global Assessment of Functioning scale (GAF) score of 60 for posttraumatic stress disorder, indicating moderate symptoms or moderate difficulty in social and occupational functioning, than for the recent history of alcohol and polysubstance dependency, which received a GAF score of 50 to indicate serious symptoms or any serious impairment in social or occupational functioning (i.e., no friends, unable to keep a job).  The VA examiner also found the Veteran not competent to manage his benefits and that the Veteran's main problems stemmed from his personality disorder including willful bad choices that incorporated his polysubstance dependency.  The VA examiner found the Veteran to be unreliable in relating his symptoms, for example, the Veteran complained of severe emotional distress when it appeared to suit him, but then subsequently contradicted himself.  The VA examiner expressed the opinion that it was highly probable that the Veteran was malingering, in part,  illustrated by a series of psychological test with results of exaggerated responses and with an overall profile that was invalid.  






In March 2009, a VA examiner recommended that the rating of incompetency be continued, because of the Veteran's history of substance abuse.  The VA examiner diagnosed moderate to severe posttraumatic stress disorder, but commented that the Veteran's overall total impairment in terms of occupational and social functioning could not be attributed only to posttraumatic stress disorder, but also to substance abuse.  The VA examiner estimated that posttraumatic stress disorder and substance abuse each contributed about 50 percent to the Veteran's disability picture.  The VA examiner also noted that as the Veteran's history of substance abuse dated prior to service and that substance abuse was not due to posttraumatic stress disorder.  As shown by this report, total occupational impairment was not caused by posttraumatic stress disorder alone but in conjunction with polysubstance abuse. 

VA records are consistent with the findings of the VA examiners to the extent that the Veteran's psychiatric disability picture is multifaceted and that not one disorder is responsible for total occupational impairment, but that all in conjunction produce unemployability.  Nevertheless, substance abuse is a particular problem that complicates the disability picture, and the Veteran himself has described impact on his job potential.  When the Veteran seen by VA 2002, it was noted the Veteran had not held a job longer than 10 months and that he had been unemployed since 1983 except for a short job stint in 1988.  And while the had made some money by producing and selling jewelry and playing drums in an African Samba group, he admitted that substance abuse had interfered with all attempts at gainful employment as an adult.  

After a review of the entire record, the Board finds that the weight of the evidence is against the claim for a total disability rating for compensation on an extraschedular basis.  Although the service-connected posttraumatic stress disorder and left ankle disability may present difficulties in an occupational environment, the disabilities are not to the degree that prevents the Veteran from obtaining and maintaining substantially gainful employment.  Therefore, the Board finds that the criteria for a total disability rating for compensation on an extraschedular basis are not met. 




As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b) is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


